                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 356

PAMELA NEIGHBOR, and                   )
NAOMI QUILLEN,                         )
                                       )
                 Plaintiffs,           )
                                       )
      v.                               )                              ORDER
                                       )
JPMORGAN CHASE & CO.,                  )
                                       )
                 Defendant.            )
______________________________________ )

       This matter is before the Court on Defendant’s Motion to Dismiss (Doc. 7) and

Plaintiffs’ Motion for Extension of Time to Respond to Defendant’s Motion to Dismiss

(Doc. 9).

       Plaintiffs filed an Amended Complaint (Doc. 10) on February 26, 2019. As a

result of that filing, Defendant’s pending Motion to Dismiss (Doc. 7) and Plaintiffs’

Motion for Extension (Doc. 9) are now moot. See e.g., Powderly v. Blue Cross & Blue

Shield of N. Carolina, 2008 WL 11366424, at 1 (W.D.N.C. June 4, 2008) (noting that a

plaintiff’s filing of an amended complaint renders a motion to dismiss the original

complaint moot (citing Standard Chlorine of Delaware, Inc. v. Sinibaldi, 821 F.Supp.

232, 239–40 (D.Del.1992))).

       Accordingly, Defendant’s Motion to Dismiss (Doc. 7) and Plaintiffs’ Motion for

Extension of Time to Respond to Defendant’s Motion to Dismiss (Doc. 9) are hereby

DENIED AS MOOT.                     Signed: March 4, 2019
